DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 29, 2022.
Applicant's election with traverse of Group I, Claims 1-7 in the reply filed on August 29, 2022 is acknowledged.  The traversal is on the ground that the Examiner has not met the burden of providing reasonable examples of how the process set forth in Claims 1-7 of applicant’s pending patent application can be practiced by another and materially different apparatus.  This is not found persuasive.  The apparatus proposed by the Examiner to rack off clear beer from hop and yeast solids would include a fermentation and/or storage tank, a pump and a hose.   
Applicants also explain that Groups I and II share many structural features, such as a decanting centrifuge, a storage tank having a tank cone and at least one separator.  Here, the inventions are distinct if it can be shown that the process as claimed can be practiced by another and materially different apparatus or by hand.    
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to because the Figure does not have a number, e.g., Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because there are two paragraphs.  Paragraph 2 contains the term “(Figure)”.   Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The disclosure does not contain the sections of a specification:
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  The term “CO2” should be written with a subscript, i.e., CO2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “preferably preponderantly has hop sediments” renders the claim indefinite.  First, it is not clear if the separated solid substance must comprise hop sediment or it is optional.  Secondly, it not clear what amount of the solid substance must comprise hop sediment to be “preponderantly” hop sediment.
Regarding claim 3, the recitation “where in the hop sediment share of the first phase (21) and/or the third phase (23) is 10-80% by volume” renders the claim indefinite.  It is not clear if the hop sediment comprises 10-80% by volume of the total sediment, of the fluid volume, or even of the tank volume.  
Regarding claim 5, the recitation “the inlet of the cold-hopped beer (20) to the decanting centrifuge (5), in particular the determination of the first phase (21) and/or the second phase (22) and/or the third phase (23) is performed depending on  a turbidity value measure within an inlet portion (3) and/or within the liquid output (75)” renders the claimed indefinite.   
First, there is no antecedent basis for the term “the liquid output.”  Second, it is not clear what the term “in particular” refers to or what is “performed” at the inlet of the cold-hopped beer to the decanting centrifuge.  Do Applicants intend to claim wherein the determination of phases in determined by a turbidity value measured at the inlet of the cold-hopped beer to the decanting centrifuge?  Clarification is requested.
Regarding claim 6, the recitation “characterized in that a throughput through the decanting centrifuge (5) is performed depending on a turbidity value measured within the inlet portion (30)” renders the claim indefinite.  First there is no antecedent basis for the term “the inlet portion” in claim 1, from which claim 6 depends.  Moreover, it is not clear how the throughput of the centrifuge is “performed.”  Does applicant intend to claim a property, wherein the throughput depends from or is regulated by the turbidity value measure at an inlet portion of the centrifuge?  
Regarding claim 7, the recitation “characterized in that the decanting centrifuge, in particular the drum (55) of the decanting centrifuge, is gassed with carbon dioxide CO2 during the clarification process” renders the claim indefinite.  It is not clear if the drum of the centrifuge is gassed with carbon dioxide or if any portion of the centrifuge is gassed with carbon dioxide.
Regarding claim 7, the recitation “wherein dosing of the CO2 preferably is performed depending on an oxygen value measured within the inlet portion (30) to the decanting centrifuge (5) and/or within the liquid output (75)” render the claim indefinite.  There is no antecedent basis for the terms “the inlet portion” or “the liquid output” in claim 1, from which claim 7 depends.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Poppenberg (WO 2018058025).
Regarding claim 1, Poppenberg discloses a process of extracting (i.e., recovering) clarified beer from a fluid comprising beer and solids wherein the beer and solids are stored in a conical-bottomed vessel ([0006], [0007], [0020]), the method comprising sending a mixture of fluids from the conical-bottomed vessel to a centrifuge and separating the solids from the beer in the centrifuge ([0065]).  
Poppenberg discloses the solids component of the fluid may be hops, yeast, and/or residual flavoring ingredients ([0020], [0043]).  
Poppenberg discloses the use of a “uni-vessel” for both fermentation and conditioning and the addition of extra hops to the fermentation vessel ([0006]).  Given the extra hops is added to the combined fermentation and conditioning vessel, the beer is considered cold-hopped.  
While Poppenberg does not specifically disclose a decanting centrifuge, given Poppenberg discloses the use of a centrifuge generally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any kind of centrifuge, known to separate solids from beer, including a decanting centrifuge, in the process of Poppenberg with a reasonable expectation of success.
Regarding claim 2, Poppenberg discloses all of the claim limitations as set forth above.  Poppenberg discloses a conical-bottomed vessel comprising beer and solids wherein over time, the denser solid component or components settle and accumulate in the conical frustum (i.e., first layer-[0004]-[0007]).   Poppenberg disclose the accumulated sediment comprises residual beer ([0008]).  However, Poppenberg disclose beer is also found in a layer above the accumulated sediment (i.e., second layer with little sediment-[0008]).  Poppenberg also disclose the vessel may also comprises suspended solids, i.e., solids too light to accumulate in the conical frustum, wherein the suspended solids in beer included yeast and some light residual flavoring ingredients (i.e., third layer floating above the second layer -[0043]).  
Regarding claims 3 and 4, Poppenberg discloses all of the claim limitations as set forth above.  Poppenberg disclose (a) the fluid is extracted from a side outlet (i.e., second and third layer) and bottom outlet value (i.e., first layer) on the conical-bottom vessel to a restrictor tee conduit; and (b) sending the fluid flowing from the restrictor tee conduit to a centrifuge (i.e., separator) to separate the solids from the beer ([0065]).
Poppenberg is silent with respect to the concentration of hop sediment in the first or third layer of the fluid.  Given Poppenberg disclose a cold-hopped beer fermented, conditioned and stored in a conical-bottomed vessel, substantially similar to the cold-hopped beer presently claimed, it follows the first and/or third layers of fluid in the conical-bottomed vessel would comprise hop sediment in the broadly claimed range of 10-80% by volume.  
	Regarding claims 5 and 6, Poppenberg disclose all of the claim limitations as set forth above.  Poppenberg discloses the fluid entering the centrifuge does not exceed 2% by volume (claim 17, [0060]).  Poppenberg discloses that when the solids in the fluid entering the centrifuge exceeds 2% by volume (i.e. turbidity), the rate at which the fluid enters the centrifuge is reduced (claim 19, [0060]).
	Poppenberg discloses dosing fluid from the different layers using a restrictor tee conduit.  Poppenberg disclose that when the solids leaving the restrictor tee conduit approaches a pre-defined threshold, the fluid coming from the bottom of the vessel (i.e., first layer with higher solids) is restricted and when the solids leaving the restrictor tee conduit falls below a predetermined threshold, the fluid coming from the bottom of the vessel (i.e., first layer with higher solids) is increased ([0061]).  Poppenberg discloses a system comprising one or more sensors disposed downstream of the restrictor tee conduit wherein the sensors are configured to measure the solids concentration (i.e., turbidity) in fluid mixture entering the centrifuge (i.e., centrifuge inlet).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poppenberg (WO 2018058025) as applied to claim 1, and further in view of Alfa Laval (“Getting more from less- Alfa Lavel Foodec decanter centrifuges in breweries” https://www.alfalaval.com/globalassets/documents/products/separation/centrifugal-separators/decanters/foodec_application_brewery.pdf?_ga=2.47060839.1518778327.1603331339-234127439.1571697156, (2006), downloaded September 26, 2022).
Regarding claim 7, Poppenberg discloses all of the claim limitations as set forth above.  Poppenberg is silent with respect to gassing the centrifuge with carbon dioxide (CO2).
Aval Laval teach the use of decanter centrifuges in the brewing process (entire publication).  Aval Laval teach a decanter centrifuge with a built in CO2 purge system wherein the purge system helps exclude oxygen pickup minimizing oxidation of the beer (p. 2/The Foodec benefits include, p. 5/Benefit from Foodec decanter centrifuges in your brewing processes).
Poppenberg and Aval Laval are combinable because they are concerned with the same field of endeavor, namely, separating solids from beer in the brewing process. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have purged (i.e., gassed) the centrifuge in the process of Poppenberg with CO2 to minimize oxidation (i.e. oxygen pickup) of the beer.  The skilled artisan would have been motivated to control the process by measuring the oxygen content of the beer when exiting the centrifuge to assure no or little oxygen pickup during the clarification and adjust the purge accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759